UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1928


MAXIMO EDUARDO CLAURE-ARANIBAR,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 12, 2018                                Decided: December 20, 2018


Before NIEMEYER and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Maximo Eduardo Claure-Aranibar, Petitioner Pro Se. Tracey McDonald, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maximo Eduardo Claure-Aranibar, a native and citizen of Bolivia, seeks review of

an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s denial of his application for adjustment of status. The Attorney

General moves to dismiss the petition for review for lack of jurisdiction on the ground

that the petition was untimely filed. The Board’s decision was issued on June 28, 2018.

Claure-Aranibar had 30 days from this date, or until July 30, 2018, * to timely file a

petition for review in this Court. See 8 U.S.C. § 1252(b)(1) (2012). This time period is

“jurisdictional in nature and must be construed with strict fidelity to [its] terms.” Stone v.

INS, 514 U.S. 386, 405 (1995). It is “not subject to equitable tolling.” Id.

       The petition for review, dated August 9, 2018, was filed on August 13, 2018, two

weeks after the expiration of the deadline. We accordingly grant the motion to dismiss

the petition for review for lack of jurisdiction. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                DISMISSED




       *
        The petition was due on July 28, 2018; however, that date fell on a Saturday,
pushing the filing deadline to Monday July 30, 2018. See Fed. R. App. P. 26(a)(1).


                                              2